     Case 3:12-cv-00475-MMD-WGC Document 125 Filed 07/08/20 Page 1 of 1


1

2

3

4

5

6                               UNITED STATES DISTRICT COURT

7                                      DISTRICT OF NEVADA

8                                                   ***

9      BARON BEMENT, and individual,                      Case No. 3:12-cv-00475-MMD-WGC

10                                    Plaintiff,                     ORDER
              v.
11
       JAMES COX, an individual, et al.,
12
                                  Defendants.
13

14
             In the Joint Status Report submitted in response to the Court’s order to file a
15
      proposed joint pretrial order, the parties gave notice that Plaintiff Baron Bement passed
16
      away on June 8, 2020. (ECF No. 124.) Accordingly, it is ordered that any motion to
17
      substitute the proper party to prosecute Bement’s remaining claim must be filed within 90
18
      days from today (October 6, 2020). See Fed. R. Civ. P. 25(a)(1). In the absence of such
19
      a motion, this action will be dismissed.
20

21
             DATED THIS 8th day of July 2020.
22

23
                                                   MIRANDA M. DU
24                                                 CHIEF UNITED STATES DISTRICT JUDGE

25

26

27

28
